      Case 1:21-mj-00113-RMM Document 1 Filed 01/18/21 Page 1 of 1




Christopher Raphael Spencer
   AKA: Chris Spencer


          Defendant(s)




                         January 6, 2021


Code Section                                       Offense Description

18 U.S.C. 1752 (a)(1)-(2) - Knowingly Entering or Remaining in any Restricted Building or
Grounds Without Lawful Authority;
40 U.S.C. § 5104(e)(2)(C),(D),(G) - Violent Entry and Disorderly Conduct on Capitol Grounds;
18 U.S.C. 1512(c)(2) - Obstruction of Justice.




                                                                 Complainant’s signature

                                                         Deryck W. Parks, Special Agent
                                                                  Printed name and title




   01/18/2021
                                                                    Judge’s signature

                                                        _                                  _
                                                                  Printed name and title
